

115 S2738 IS: To amend title 49, United States Code, to require air carrier passengers with service animals to adhere to a standard of service animal behavior training.
U.S. Senate
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2738IN THE SENATE OF THE UNITED STATESApril 24, 2018Mr. Burr introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to require air carrier passengers with service animals to
			 adhere to a standard of service animal behavior training.
	
 1.Standard of service animal behavior training for air carrier passengersSection 41705 of title 49, United States Code, is amended by adding at the end the following:  (d)Service animals (1)DefinitionsFor purposes of this subsection and any regulations or guidance carrying out this subsection—
 (A)the term disability has the meaning given that term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102), including the meaning under that section as amended by the ADA Amendments of 2008 (Public Law 110–325; 122 Stat. 3553); and
 (B)the term service animal has the meaning given that term under sections 36.104 and 36.302 of title 28, Code of Federal Regulations.
 (2)False statementsAn individual who knowingly and willfully makes a false statement for the purpose of seeking accommodation involving an animal from an air carrier, including (subject to section 40105(b)) any foreign air carrier, providing air transportation that the animal is a service animal trained to do work or perform tasks for the benefit of an individual with a disability or that the animal's training meets the standard of service animal behavior training established under paragraph (3), may be punished in accordance with section 1001 of title 18, United States Code.
 (3)Standard of service animal behavior trainingThe Secretary of Transportation, in consultation with the Attorney General, the Secretary of Veterans Affairs, and representatives of air carriers, including foreign air carriers, and private industry, shall establish a standard of service animal behavior training that an individual with a disability shall adhere to in seeking accommodation involving a service animal from an air carrier, including (subject to section 40105(b)) any foreign air carrier, providing air transportation..